Title: To George Washington from William Duer, 24 January 1783
From: Duer, William
To: Washington, George


                        
                            Sir,
                            Albany January 24th 1783.
                        
                        I had the Honor of recieving by Post your Excellency’s letter of the 22d Inst.
                        Your Requisition for the reserve Magazine in Forts Harkimer & Rensselear shall be instantly Complied
                            with. I have the honor to be with Respect, Your Excellency’s Most Obedt Humbl. Servt for Daniel Parker & Co.
                        
                            W. Duer.
                        
                    